Case 19-40047-reg Doc 2 Filed 02/14/19 Page 1 of 5

 

 

 

 

 

 

 

l"ill in this i\u`orm:\tion to identify \'our ca.\'c:
Debtor l WIIlIam Crudden
First Name Middlc Na.me Lnst Name
DebtorZ E|izabeth Crudden
(Spouse’ if E[ing) First Name Middle `Na.me Last Namc
United States Bankruptcy Court for the: NQRTHERN DlSTRlCT OF lNDlANA I:l Check if this is an amended plan, and
list below the sections of the plan that
Case number: _ have been changed.
(lfknown)
Official Form l 13
Chapter 13 Plan 12/17

 

m Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be conlirmab|e.

ln the following notice to creditors you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduccd, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. lf you do not have
an attomey, you may wish to consult one.

If` you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. Tlie Bankruptcy Court may confirm this plan without further notice if no objection to continuation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

l.l A limit on the amount of a secured claim, set out in Section 3.2, which may result in U included l No¢ lnc|uded
a partial payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchasc-moncy security intercst, l:l included l Not included
set out in Section 3.4.

1.3 Nonstandard provisions, set out in Part 8. El lncluded - Not Included

 

 

 

 

 

 

Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

 

§2200 per Month for _6_0 months
Insert additional lines ifneeded.

lf fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will he made from future income in the following manner.
Check all that apply:
l:l Debtor(s) will make payments pursuant to a payroll deduction order.

l:l Debtor(s) will make payments directly to the trustee.
n Other (specif`y method of payment):

2.3 Income tax refunds.

Check one.
l:l Debtor(s) will retain any income tax refunds received during the plan term.
APPENDlX D Chapter 13 Plan Page l

Sahware Copyright (c) 1996-2018 Bcst Casc, LLC - wwwrbe¢tcase,com Best Case Bankrup\cy

Case 19-40047-reg Doc 2 Filed 02/14/19 Page 2 of 5

Debtor William Crudden Casc number
Elizabeth Crudden

 

 

l:l Debtor(s) will supply the trustee with a copy of`each income tax return filed during the plan term within 14 days oi` filing the
return and will turn over to the trustee ali income tax refunds received during thc plan term.

m Debtor(s) Will treat income refunds as l`ollows:

 

2.4 Additiona| payments.

Check one.
l Nonc. if "None " is checked the rest of§ 2.4 need not be completed or reproduced
2.5 Thc total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.~1 is 5132,000.00.

l’ttl't 3: 'l`reatment of Sccured Claims

3.1 Maintcnance of payments and cure ofdefault, ifany.

C` heck one.

l Nonc. if "None " is checked the rest of§ il need not be completed or reproduced
3.2 Requcst for valuation ofsecurity, payment of fully secured claims, and modification ofundersecured claims. Chcck one.
- Norte. Lf "Nonc " is checked the rest of§ 3.2 need not be completed or reproduced

3.3 Sccured claims excluded from 11 I.F.S.C. § 506.

C heck onc.
l None. if "None ” is checked the rest oj`§ 3.3 need not be completed or reproduced

3.4 Licn avoidancc.

C heck one.

l Nonc. if "Nonc " is checked the rest oj`§ 3.4 need not be completed or reproduced
3.5 Surrender ofcollateral.
Check one.
l Nonc. It"`None" is checked the rest oi`§ 3.5 need not be completed or reproduced

Treatmem street and Priority claims

 

4.1 Gcncral
Trustt:c`S fees and all allowed priority claims, including domestic SLlpport obligations other than those treated in § 4.5, will be paid in l`ull
without postpetition interest

4.1 Trustee's fees
Trustee`s fees arc governed by statute and may change during the course ofthe case but are estimated to be 5.60% ofp[an payments; and
during the plan term. they are estimated to total $7,392.00.

4.3 Attorney's fces.
The balance ofthc fees owed to the attorney f`or the dcbtor(s) is estimated to be $2,025.00.

4.4 Priority claims other than attorncy's fees and those treated in § 4.5.

Chcclt onc.
E None. i_'f “None " is checked the rest of§ ~l.-l need not be completed or reproduced
l Thc dcbtor(s) estimate the total amount ofothcr priority claims to be §2,400.00

4.5 Dornestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Offieial Form 113 Chapter 13 Plan Pagc 2

Sofrware Cupynght (e) 1996-2018 Bcst ('ns\:, LL(` - wvnv heslc.m: com Bcst Case Ba.nkruptcy

ns
asme/2011 21:31 _2195534553 GASPARIs&zEr/lsn_i_
Feb 13 2019 C&B§lzl:§lzl:)lle-reg D002 Fl|ed 02/14/19 PageS dto50623 P. 8

Debtor Wlllllm Crudddn Caar number

Elhbetlr Cntdrten
--___..______________

C'lled: ann
l Ntmlr. (I'"Nane "l.r denied the usf q{§ 4.5 reesan be wmp!et€\dor reproduced

m Trulrrrent ol`NmLt-tt! Unlecmd Clalms

$.l Nanprlartty unsecured claims not separately destined

 

 

Altovmd nonpriorhy unsecured claims that are not separately classified will be patd, pm rm. lt`mm than one option ls diedwd, the option

providing the l eat payment will be effective Clteck all that m
l:l 'l`hesum cnw

B'~ léQ_% ortlu.- rata amount untrue claim m enlmn¢d mm etsi/fox
U The Blnds remaining utter disbursements lim been made to all other creditors provided for in this plen.

llth¢ estate ortho debtor(s) were tiquldawd under clnptcr 7. ncnpriorlty unnamed planes would be paid approximately ,
§ M,Mdg tltegarrlles.r. oftlrc options attached abgv=. payments nn allowed neanqu mmr¢d claims witt be mark |n at least

this ammon.
5.2 Mntnt¢runu ol' payments md cure choy default on community unsecured claim t.’.'tr¢r.-Ir one

l Nom. (f"None"lr druqu ther-err ¢y°§$.£ mednot baconrplmdar reproduced
53 other uplratdy clau|lted nonprloriry unsecured clalm. C&enkane. v
l None. l/'Wona"t.rdrsckd Mskrlof§i? mdmbéowrpteredarmpmatm

m huuw'cmnm mt owned wm

6.| ‘l'be mcmory¢nntmt; and unexpired team listed below are married and will he treated as spoctltul. All other mallory
cooth and unexpired turn an rejected deck am.

l Nart¢. [f"None“ kellede drs reel Q)"§ d.l neean be completedgr rep-mind _

mialvso_rr_r»mMr-m

7.| l’rsp¢rly clt|re estate wt!l mt la the debm(s) upon
Cheek the qpllable ban . t . . ~ z _ _
n pl¢n confirmation , . ._ . .. . ‘ ..
C| enny ordiocharss.
El otlter:

Nalatonlzrd Plan Pmlrius ~

S.l Check "Nrm" or Lllt Nonmltllr'd Plan Provtrlon.r
I Nonc. (l'"Nune"lsdre¢-l¢d tlrtrr¢.rr¢lfl'arlsnedmlb¢ mplmdarnp'aduerd.

 

 

 

 

"l \

Satnl.

 

9.| Slgrrl.mru ol`l)¢btol'(¢) ind D¢hllr'(a)»’ Mloru¢y

mile Drbtar(r) do nathavt'r a . the Debtor(s) mm sign belmr, oth Debtor(s) .rlgmmres am optional 77a uwmyfor D¢blnr(s),
lforp, must sign law.
X _._Z/_/lq x%__%w"__

Wllttem criterion Crutldan

Signamn ul`Debtor l _ _ Signnlure ofDet\turZ

 

unanimous .A ch¢pwtarum ' " rises
MmW(¢|tMllUmEquLC-mhmwlr dealinth

 

Case 19-40047-reg Doc 2 Filed 02/14/19 Page 4 of 5

Debtor William Crudden Case number

Elizabeth Crudden

 

Executcd on

/
/ Date g /( 37 6
Harry Zembi||§/

Signature of Attomey for ebtor(s)

By filing this document, the ebtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions

Executed on

 

X

included in Part 8.

Official Forrn l 13 Chapter 13 Plan Page 4
le Cas¢ B:mlcmp!cy

Sohwue Copynghl (c) 1996-2018 Bm Case, LLC - wvwv.bcs\casc.r.om

Case 19-40047-reg Doc 2 Filed 02/14/19 Page 5 of 5

Debtor lMlliam Crudden Case number
Elizabeth Crudden

 

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. lf there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Maintenance and cure payments on secured claims (Part 3, Sectt`on 3.1 total) $0.00
b. Modified secured claims (Part 3, Section 3.2 total) $0.00
c. Secured claims excluded from ll U.S.C. § 506 (Part 3, Section 3.3 total) $0.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 tolal) $0.00
e. Fees and priority claims (Part 4 total) $11,817.00
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) 5115,489.83
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2tota1) $0.00
h. Separately classified unsecured claims (Part 5. Section 5.3 lotal) $0.00
i. Trnstee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $0.00
j. Nonstandard payments (Part 8, totaI) + $0.00
Total of lines a through j $127,306.83
Of`ficial Forrn 113 Chapter 13 Plan Page 5

Sohware Copylight (c) 1996-2018 Bm Casc, LLC - www.bcstcasc.com Bcsl Case Bankruptcy

